Citation Nr: 1614870	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability to include as secondary to right tibia and fibula fracture with residuals.

2.  Entitlement to service connection for a right wrist disability to include as secondary to right tibia and fibula fracture with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.   

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in June 2014.  

In an August 2015 decision, the Board denied entitlement to a higher rating for service-connected right tibia and fibula fracture with residuals.  The Board also denied claims of entitlement to service connection for a right shoulder disability and for a right wrist disability.
 
The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) as to these two denied claims.  In a March 2016 Joint Motion for Partial Remand (Joint Motion), the Veteran's representative before the Court and VA's General Counsel moved the Court to vacate that portion of the August 2015 Board decision that denied benefits based on entitlement to service connection for a right shoulder disability and for a right wrist disability.  The rating claim was abandoned on appeal.

Later in a March 2016 Order, the Court granted the Joint Motion and thereby vacated the August 2015 Board decision as to the claims of entitlement to service connection for a right shoulder disability and for a right wrist disability; and remanded the case to the Board for additional development and readjudication consistent with the Joint Motion.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Joint Motion granted by the Court, it was agreed by the parties that the Board erred when the Board relied on two inadequate VA medical examinations conducted in July 2011 and March 2013; and failed to provide an adequate statement of reasons or bases for its denial of service connection for right shoulder and right wrist disabilities secondary to right tibia and fibula fracture with residuals.

The 2011 and 2013 VA examinations were considered inadequate in not satisfactorily addressing the question of aggravation: essentially, not addressing whether aggravation by the Veteran's service-connected right fibula and tibia was the etiology for the claimed right shoulder or right wrist disabilities, to include whether there was aggravation of the Veteran's shoulder or wrist due to his use of a cane for his service-connected fracture, tibia and fibula, right, with residuals.  Additionally the parties agreed that the VA examiners proffered opinions for which their rationales were too vague and confused; and which conflated the concepts of causation and aggravation with the resulting loss of distinction between the two as applied in the veteran's case, making the examinations inadequate.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The case must be remanded to the AOJ for further development outlined below and primarily for an examination that is responsive to the reasons set forth in the March 2016 JMR, and that sufficiently informs the Board so as to allow it to make an informed judgment on the medical question of whether the etiology of the claimed right shoulder or right wrist disorder is related to service or service-connected disability to include by way of aggravation.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012).

In light of the remand, any outstanding VA and private medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for each of the claimed conditions.
 
2.  Thereafter, schedule the Veteran for examination by an appropriate VA medical professional in connection with the right shoulder and right wrist claims.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  

The examiner is to elicit from the Veteran any history of right shoulder or right wrist symptomatology development following the diagnosis of the Veteran's service-connected fracture, tibia and fibula, right, with residuals, or following commencement of use of a cane or medication taken for the Veteran's service-connected fracture, tibia and fibula, right, with residuals.  

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right shoulder and/or right wrist disability was caused by, or was aggravated by, the Veteran's service-connected fracture, tibia and fibula, right, with residuals; to specifically include as caused or aggravated by the long-term use of a cane or by medication taken for the Veteran's service-connected fracture, tibia and fibula, right, with residuals. 

Aggravation means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If the examiner determines that any right shoulder and/or right wrist disability was aggravated by the Veteran's service-connected fracture, tibia and fibula, right, with residuals, including by way of associated cane use or medication, the examiner must attempt to quantify the degree of aggravation.

The examination report must include a complete rationale for all opinions expressed.  
 
3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

